Citation Nr: 1031292	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-40 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This appeal arises from an August 2006 rating decision of a 
special claims processing unit ("Tiger Team") at the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which, in pertinent part, reopened the Veteran's claim for 
service connection for a lung disability and confirmed and 
continued the prior denial.  The RO in Huntington, West Virginia, 
has jurisdiction over the Veteran's claims file.  

In March 2009, the Veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.

The Board of Veterans' Appeals (Board), in an April 2009 decision 
and remand, reopened the claim for service connection for a lung 
disability and remanded the claim for further development and 
adjudicative action.  The case has been returned to the Board for 
further appellate review.  There has been substantial compliance 
with the remand directive.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The probative and persuasive evidence of record does not relate 
the Veteran's lung disability to service or to any incident 
therein.


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in March 
2006, before the original adjudication of the claim.  The content 
of the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In addition to the foregoing 
analysis, to whatever extent the recent decision of the U. S. 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective date, 
the Board finds no prejudice to the Veteran in proceeding with 
the present decision.  Since the issue of entitlement to service 
connection for a lung disability is being denied, any such 
questions are moot.  The Veteran has had ample opportunities to 
meaningfully participate in the adjudicative claims process.  Any 
error or deficiency in this regard is harmless, and not 
prejudicial.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim for service connection, and the 
duty to assist requirements have been satisfied.  Service 
treatment records were obtained and associated with the claims 
folder.  Private and VA treatment reports dated from September 
2003 to July 2009 were also obtained and associated with the 
claims folder.  The Veteran underwent a VA examination in July 
2009 to obtain medical evidence as to the nature and etiology of 
his lung disability.  The examiner reviewed the claims file, the 
Veteran's subjective history, clinical findings of record, and 
rendered an opinion.  The Board finds that the opinion is 
probative and consistent with the Veteran's service treatment 
records. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Thus, the Board considers the opinion adequate.  Moreover, there 
is no contrary medical opinion or medical evidence in the record, 
and neither the Veteran nor his representative has identified or 
alluded to such medical evidence or opinion.  There is no 
identified relevant evidence that has not been accounted for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 
(1999); see also Pond v. West, 12 Vet. App. 341 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) 
(West 2002).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
Court is stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Analysis

The Veteran asserts that he has a lung disability as a result of 
service.  He contends that he was treated for a lung disability 
in service. 

Service treatment records reflect that, in January 1954, the 
Veteran was admitted to the hospital.  According to a January 6, 
1954 physical examination record, the impression included acute 
tonsillitis, pulmonary emphysema secondary, seasonal hay fever, 
and questionable asthma.  A January 7, 1954 chest x-ray showed 
normal lung tissue.  Final diagnoses, as noted in January 8, 
1954, included acute tonsillitis and seasonal rhinitis.  
According to a June 3, 1954 physical examination, the lungs were 
normal to percussion and auscultation except for a few wheezes in 
both anterior, inferior lung fields.  A chest x-ray dated June 9, 
1954 notes that there might be an area of infiltration in the 
left perihilar region and in the left midlung field.  Remainder 
of the lung tissue was noted to be normal.  A June 12, 1954 chest 
x-ray reflects normal lung tissue.  It was further noted that the 
previously seen area of infiltration in the superior part of the 
left perihilar region was not seen anymore.  A subsequent June 
15, 1954 chest x-ray showed underdevelopment of the 1st rib, 
otherwise normal lung tissue.  In November 1954, the Veteran 
reported experiencing pain in his chest and cough.  At that time, 
he was diagnosed with bronchitis.  Additionally, his April 1955 
service separation examination showed normal clinical evaluation 
of lungs and chest, and there was no evidence of any lung 
disability. 

Subsequent to service, a December 1974 private chest x-ray report 
noted that the appearance of the lungs was within normal limits.  
According to the May 1977 VA examination report, the examiner 
noted that all of the Veteran's chest x-rays have been normal and 
that he experiences occasional coughing.  He further reported 
that the Veteran had a lung condition by history.  Upon 
examination, the Veteran's lungs were clear to auscultation and 
percussion.  In November 1998, the Veteran's chest x-ray was 
noted to be consistent with asbestosis by Dr. Herron. 

In March 2009, the Veteran testified that during service he was 
treated in the infirmary for what he thought was pneumonia.  He 
indicated that he was not told at that time he was being treated 
for tonsillitis.  He indicated that while in the infirmary, a 
nurse put a thermometer in his mouth which he accidentally bit in 
two and spit out.  He indicated that there was concern that he 
had ingested mercury and x-rays were taken that showed a spot on 
the lungs.  He testified that he was asked if he smoked or had 
something in a shirt pocket when the x-ray was taken.  He 
indicated that subsequent x-rays did not show a spot.  He stated 
that since service, the spot only appears when it was not looked 
for, any time he was sent for an x-ray to look for the spot it 
would not appear.  He indicated that he currently has shortness 
of breath.  He stated that he believed the compensation benefits 
should be granted based on the fact that the spot on the lung 
appeared during service. 

The Veteran underwent another VA examination in July 2009.  The 
VA examiner noted the Veteran's pertinent service history, and 
history of symptoms including cough, dyspnea, wheezing, swelling, 
fatigue, and weakness.  Pulmonary exam was reported as normal.  
The examiner also noted that the Veteran experienced dyspnea on 
moderate exertion.  Diaphragm excursion and chest expansion were 
noted to be slightly limited.  Chest x-ray at that time revealed 
lungs clear and free of infiltrate.  Pulmonary function test 
interpretation was mild restrictive pattern with normal diffusion 
capacity of carbon monoxide.  The diagnosis given was 
emphysematous changes in both lungs with minimal interstitial 
lung disease.  The examiner opined that the Veteran's current 
pulmonary disease, is related to and caused by his occupation 
after discharge from the service as a brakeman for the CSX 
railroad for 42 years.  He further noted that the Veteran was 
given a pulmonary disability award against the CSX railroad for 
occupational lung disease.  The rationale provided by the 
examiner noted that the Veteran's June 9, 1954 x-ray findings 
were acute and transitory and had returned to normal on x-rays of 
June 12, 1954 and June 15, 1954.

The Board finds that the VA opinion is highly probative because 
the opinion was based upon physical examination of the Veteran 
and a review of the claims file.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion).  The VA 
examiner provided the reasons and bases for the medical opinion 
and his opinion is consistent with the service treatment records 
and the Veteran's prolonged period without complaint or 
treatment.  The opinion considered the Veteran's in-service and 
post service x-ray reports and provided a rationale for the 
opinion rendered.  The medical opinion is also consistent with 
other objective evidence of record.  The Board finds that this 
opinion is probative, as it was based on a review of the 
Veteran's claims file, subjective complaints and examination 
findings.  Absent credible medical evidence linking the Veteran's 
currently diagnosed lung disability to active service, continuity 
of symptoms or any other causal relationship to service has not 
been established.  

In this case, while the Veteran believes that his current lung 
disability is related to events in service, he has not presented 
any corroborating evidence to support that assertion.  There is 
no medical nexus evidence which establishes that the Veteran's 
emphysematous changes in both lungs with minimal interstitial 
lung disease is medically related to the Veteran's period of 
service or any in-service event.  

The Veteran's statements and testimony are acknowledged.  
However, the Board rejects the Veteran's assertions to the extent 
that he seeks to etiologically relate his lung disability to 
service.  Lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Veteran thus is competent 
to describe the symptoms which he experienced during active 
service.  He has not shown, however, that he has the expertise 
required to diagnose any of his claimed disabilities.  Nor is the 
Veteran competent to offer an opinion regarding any causal 
relationship between his disability and active service.  While 
the Veteran's contentions have been considered carefully, these 
contentions are outweighed by the medical evidence of record.  

The Veteran has not clearly asserted continuity of symptoms since 
service either in his written statements or during his testimony.  
During the hearing in March 2009, he indicated that he currently 
suffered shortness of breath and asserted that since a spot on 
the lung was shown in service, he should be compensated.  To the 
extent he may be asserting any symptoms shown in service have 
been continuous, the Board does not find such assertion credible.  
While the service treatment records do show treatment in service, 
at the time of separation in 1955, there was no evidence of a 
lung disability.  Private treatment records dated from September 
1967 to August 1975 do not show any complaints related to 
breathing or lungs and a December 1974 chest x-ray was normal.  
On VA examination in May 1977 there were no complaints related to 
the lungs shows and it was only noted that the Veteran had a 
history of a lung condition.  The first evidence of a lung 
condition is shown after service was noted in November 1998 by 
Dr. Herron, who indicated a chest x-ray was consistent with 
asbestosis.  As such, there is no credible evidence of inservice 
chronicity or continuity of symptomatology.   

Because the probative and persuasive evidence does not relate the 
Veteran's lung disability to his military service, the 
preponderance of the evidence is against his claim for service 
connection.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).


ORDER

Entitlement to service connection for a lung disability is 
denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


